IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMIE C. ARMSTRONG,                         §
                                            §      No. 206, 2018
         Plaintiff Below,                   §
         Appellant,                         §      Court Below: Superior Court
                                            §      of the State of Delaware
         v.                                 §
                                            §      C.A. No. N16C-09-026
COUNCIL OF THE DEVON and                    §
THE DEVON CONDOMINIUM,                      §
                                            §
         Defendants Below,                  §
         Appellees.                         §

                              Submitted: September 21, 2018
                              Decided: December 10, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                         ORDER

         In 2016, the plaintiff-below/appellant, Jamie Armstrong, brought an action for

trespass, negligence and breach of contract against the defendants-below/appellees,

Council of the Devon and The Devon Condominium, for damages she incurred from

cracks in the ceiling of her condominium unit. Armstrong has appealed the Superior

Court’s March 23, 2018 decision granting summary judgment to the defendants after

the court determined that Armstrong’s claims were barred by the statute of

limitations.* After carefully considering the parties’ briefs on appeal and reviewing

the record, we can find no abuse of discretion or error of law in the Superior Court’s


*
    2018 WL 1448093 (Del. Super. Ct. Mar. 23, 2018).
determination that Armstrong’s claims accrued in 2007 and were barred by the three-

year statute of limitations. We conclude that the Superior Court’s decision of March

23, 2018 should be affirmed.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                         2